        Case 1:19-cr-03105-MV Document 40 Filed 02/18/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                    Plaintiff,
vs.                                                   No. CR 19-3105-MV

TRISTIAN CADMAN,

                    Defendant,

                    ORDER GRANTING MOTION TO FILE
                     SENTENCING MEMO UNDER SEAL

      For good cause shown in the premises, Defendant Cadman’s motion to file

the defense sentencing memorandum under seal is granted.

      So ordered.



                                    _________________________________
                                    UNITED STATES DISTRICT JUDGE


Prepared by and approved:

Jeffrey Bucklels
Counsel for Cadman

Approved:

Joseph Spindle, AUSA
